Citation Nr: 9912472	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase rating for paranoid 
schizophrenia, previously diagnosed as a bipolar disorder, 
currently rated as 70 percent disabling.

2.  Entitlement to an earlier effective date than November, 
20, 1997, for a 70 percent rating for paranoid schizophrenia, 
to include whether a rating in excess of 30 percent is 
demonstrated.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a rating in excess of 
30 percent for a bipolar disorder.  A Travel Board hearing 
was held at the RO in May 1993.  The case was remanded on the 
aforementioned issue in March 1995 and April 1997.

While undergoing remand development, the RO issue a rating 
action of December 1997, granting an increased rating from 30 
percent to 70 percent for schizophrenia, competent effective 
from November 20, 1997.  This was the date of a VA 
examination which was said to contain findings that supported 
the 70 percent rating.  Subsequently the earlier effective 
date issue on the title page was developed and this 
encompasses the issue of a rating in excess of 30 percent for 
that period prior to November 20, 1997.  

As noted, in May 1993, the veteran had a hearing before a 
Member of the Board, sitting in St. Petersburg, who is no 
longer with the Board. In a letter dated in January 1999, the 
veteran was offered an opportunity to have another Board 
hearing prior to a determination on the claim.  He replied 
that he did not wish an additional hearing.  A transcript of 
the May 1993 hearing testimony has been associated with the 
claims file for consideration.  The Board is now proceeding 
with the adjudication.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that in claiming an increased rating, a 
claimant will generally be presumed to be seeking the maximum 
benefit allowed and that a claim remains in controversy where 
less than the maximum benefit is awarded. AB v. Brown, 6 Vet. 
App. 5, 38 (1993).  Accordingly, the matter of entitlement to 
an increased rating for the service-connected schizophrenic 
disorder remains at issue for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  A Physical Evaluation Board found him unfit for further 
service and he was medically retired from service in 
September 1959, with a 30 percent disability rating assigned 
by the service department.

3.  Service connection for an anxiety reaction, moderate was 
granted by a November 1959 rating decision, and a temporary 
100 percent rating was assigned from October 1959 to December 
1959.  The effective date of the award was from service 
separation.  The rating was reduced to 30 percent from 
January 1960 to December 1960, and reduced to 10 percent 
thereafter.  A rating action in January 1964, increased it to 
a 30 percent effective from December 1963.  A rating action 
in December 1997 increased the rating effective from November 
1997 to 70 percent. 
These ratings remained in effect, except for periods of 100 
percent evaluations for hospitalizations which are not at 
issue.

4.  For the period prior to November 20, 1997, no more than 
definite social and industrial impairment, or occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, secondary to his psychiatric disability 
was shown.

5.  At this time, and from the period of time commencing with 
the November 20, 1997 VA examination, the veteran's 
schizophrenic disorder has produced severe social and 
industrial impairment, and/or occupational and social 
impairment, with deficiencies in most areas.

6.  Total impairment of social and industrial adaptability 
due to the service connected psychiatric disorder is not 
shown by the medical evidence.

7.  There are no extraordinary factors resulting from the 
service connected schizophrenic disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1. The criteria for a current increased disability rating in 
excess of 70 percent for a service connected schizophrenic 
disorder is not warranted on either a schedular or 
extraschedular basis. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Codes (DCs) 
9203, 9432 (1998), 4.132, DC 9206 (1996).  

2.  The criteria for a rating in excess of 30 percent for a 
schizophrenic disorder prior to November 20, 1997 are not 
met. 38 U.S.C.A.§§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.321, 3.400, 4.130 DCs 9203, 9432 
(1998), 4.132, DC 9206 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims of entitlement to an increase rating 
for paranoid schizophrenia, currently rated as 70 percent 
disabling; and, entitlement to an earlier effective date than 
November, 20, 1997, for the 70 percent rating (to include a 
rating higher than 30 percent), constitute well-grounded 
claims within the meaning of 38 U.S.C.A. § 5107(a), requiring 
the VA to fulfill the statutory duty to assist the veteran in 
developing all facts relevant to the claims.  Proscelle  v. 
Derwinski, 2 Vet. App. 629, 632 (1992). Claims that service-
connected disorders have become more severe are well grounded 
where the claimant asserts that higher ratings are justified 
due to increases in severity. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle, Id.  The Board is satisfied 
that all relevant facts have been properly developed to 
comply with the duty to assist and that the evidentiary 
record is sufficient in scope and in depth for a fair, 
impartial, and fully informed appellate decision.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1994); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination in November 1997.  All pertinent records will 
be considered in the evaluation of the rating in excess of 30 
percent prior to November 20, 1997, including those more 
nearly associated with the time of the reopened claim in 
1992.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998). The criteria in the 
VA Schedule for Rating Disabilities for evaluating the degree 
of impairment resulting from service-connected psychiatric 
disorders were changed during the course of the veteran's 
appeal.   

In December 1997, the RO reviewed the veteran's claim under 
the new criteria and increased the disability rating from 30 
to 70 percent, as well as amending the rating a bipolar 
disorder to schizophrenia, paranoid.  The veteran was 
provided with the new criteria in a supplemental statement of 
the case.

In the assignment of a rating for psychotic disorders such as 
schizophrenia, the "old" criteria promulgated in the VA 
Schedule for Rating Disabilities provided that;

Active psychotic manifestations, of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability warrants a 100 percent 
evaluation.

With lesser symptomatology, such as to produce severe 
impairment of  social and industrial adaptability, a 70 
percent evaluation is assigned. 

Considerable impairment of  social and industrial 
adaptability, warrants a 50 percent evaluation.

Definite impairment of  social and industrial adaptability, 
warrants a 30 percent evaluation.

Mild impairment of  social and industrial adaptability, 
warrants a 10 percent evaluation. 38 C.F.R. § 4.132, DC 9206 
(1996).

The Court stated in Hood v. Brown, 4 Vet.App. 301 (1993), 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1). In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." VA 
O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994). The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).

Under the new criteria effective November 1996, the veteran's 
schizophrenic disorder is classified under DC 9203, paranoid 
schizophrenia, as follows;

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as:  work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.

Occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.  

Occupational and social impairment, occasional transient 
symptoms: which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  38 C.F.R. § 4.130, DC 
9203. 

38 C.F.R. § 3.321(b)(1) provides that when the disability 
picture is so exceptional or unusual, such as when there is 
frequent hospitalization or marked interference with 
employment due to service-connected disability, that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.

A review of the veteran's claims file shows a long history of 
treatment for his psychiatric disorders, which were initially 
manifested in service.  He was treated at the Bethesda Naval 
Hospital where he was diagnosed with a schizophrenic 
reaction, paranoid type, in partial remission.  A physical 
evaluation board found him to be unfit for further service 
and he was medically retired from service with a 30 percent 
disability rating assigned by the service department.

He has since had several periods of hospitalization for his 
psychiatric disorder in both private and VA facilities, from 
July 1961 to June1986. He has been diagnosed with 
schizophrenic reaction, undifferentiated, mild; external 
stress unknown; drug addiction; anxiety reaction, chronic, 
moderately severe; ambulatory paranoid schizophrenia; 
depressive neurosis with anxiety and drug dependence, 
Dexedrine, Ritalin, Benzedrine; and, a bipolar disorder, 
mixed, depressed.

A rating action in November 1959 granted service connection 
for an anxiety reaction, moderate, and assigned a 100 percent 
evaluation from October 1959 to December 1959.  The rating 
was reduced to 30 percent from January 1960 to December 1960, 
and was reduced afterwards to 10 percent.

A rating action in January 1964, increased it to a 30 percent 
rating.  Except for periods of 100 percent evaluations for 
hospitalizations, the rating returned to the 10, or 30  
percent ratings.

In VA examinations in September 1989, and September 1992, the 
examination reports were similar.  The veteran reported that 
he quit drinking in 1977, and that drinking had contributed 
to a number of hospitalizations.  He went back to school and 
earned a bachelor's degree, and attended graduate school, but 
did not finish. He taught as a substitute teacher.  The 
examiner noted that the veteran a history of heavy drinking, 
and drugs leading to a nervous breakdown in service.  He has 
had several hospitalizations, as well as several jobs.  No 
psychotic symptoms were observed. The diagnoses was bipolar 
affective disorder, depressed state; alcoholic addiction, in 
remission; and, bipolar disorder, with depressive psychosis 
(history).  He was considered competent to handle his funds.  

On examination in 1992, it was noted he had last worked in 
1990, when he had an operation on his back.  He was last 
hospitalized for psychiatric purposes in 1986.  He had 
medication that he was taking, and had a private psychologist 
that he called for support when he needed.  Examination 
findings were as reported above.

At a hearing before a member of the Board sitting in St. 
Petersburg in May 1993, the veteran testified that he had 
several jobs from which he was eventually fired.  After 
working for the highway department he, "was more or less 
forced into going into the St. Albans Psychiatric Hospital."  
He later became a teacher, but could not concentrate, and he 
was losing his memory.  He eventually hurt his back in a 
surveying job in 1990, and required surgery, afterwhich he 
could no longer work.  He indicated that he could not 
function without his medication.

The claim was remanded in March 1995 for a VA psychiatric 
examination, and a finding as to the veteran's functional 
impairment under the global assessment of functioning (GAF) 
scale.

In a VA examination in October 1995, the veteran complained 
of depression, tiredness, poor sleep,  thinking about dying, 
crying spells, hopelessness.  He had no recent psychotic 
episodes, or symptoms of grandiosity. Three weeks prior he 
described driving along side of a fast car for about five 
miles. The other driver cut him off and got out of his car.  
The veteran then took a gun out of his car to protect 
himself.  The other driver identified himself as a policeman. 

The examiner noted the veteran was affected by prostate 
cancer diagnosed in 1991.  His last job was in 1990.  He quit 
after being injured on the job. Since 1989 he has been 
treated with Prozac, Paxil, and now Effexer. The veteran 
stated that he was not looking for work and was receiving 
Social Security Administration (SSA) benefits.  (The Board 
notes that the veteran was over 62 years old at the time of 
examination.  SSA benefits appear to be retirement not 
disability benefits). He was oriented times 3; casually and 
neatly groomed; cooperative; affect was slightly blunted; 
and, his mood was depressed.  Speech was clear, coherent, 
goal directed, and unpressured.  There were no flights of 
ideas, or looseness of associations; no homicidal ideations; 
vague suicidal ideations; or, visual hallucinations, but 
occasional audio hallucinations. He was able to recall 3 of 3 
objects immediately, and 1 of 3 in 5 minutes.  He recalled 5 
of 5 past presidents, and his serial 7s was intact.  His 
insight and judgment were fair.  The diagnoses were bipolar 
affective disorder, by history; adjustment disorder with 
depressed mood, chronic; and a GAF of 60.

The claim was remanded by the Board in April 1997, as the 
criteria for evaluating mental disorders were revised.  The 
RO was to examine the veteran, and evaluate his schizophrenia 
under the new criteria.  

In November 1997, the veteran was afforded a VA mental 
disorders examination. Reviewing the veteran's history, the 
examiner noted that the veteran apparently had his first 
breakdown in 1958.  He claimed that he was tricked into 
entering the hospital, where he was experimented on.  He 
never was in need of the treatment given.  They, "screwed 
him up for life."  The veteran's was not employed having 
injured his back in a work-related accident. 

The examiner noted the veteran was 64 years old, punctual, 
neat, and well groomed. He displayed a great many somatic 
concerns. He evidenced no signs or symptoms of delusions, or 
hallucinations, probably due to compliance with his 
medication at the time of the interview, and a very 
structured therapeutic intervention that his naturopath was 
providing for an unrelated disorder.  He had many persecutory 
thought stating that, "he knows that the Workmen's 
Compensation board is just waiting for him to die," to avoid 
giving him a settlement.  There was a great deal of 
religiosity in his thought.  He had very many communication 
difficulties being unable to stay on track with one subject, 
and tended to ramble.  He jumped from one time frame to 
another.  He stated that during the last 20 years or so he 
has suffered frequently from blackouts, and has lost major 
blocks of time.  He used to drink heavily, but denied using 
alcohol for 8-10 years.  

The veteran was oriented in all three spheres; alert.  His 
motor and speech activities were slow but normal.  Memory was 
extremely poor, and concentration was poor. There was no 
suicidal or homicidal ideation. Mood was flat and depressed. 
He claimed to have vivid nightmares all the time. Judgment 
and insight were impaired.  The veteran in spite of much 
symptomatology appeared to be capable of managing his own 
affairs.  He did not exhibit any inappropriate behavior, 
although in the past he had done quite a few things to cause 
him to be rehospitalized.  His basic intellectual functioning 
appeared intact, although there was significant cognitive 
dysfunction; confusion; memory impairment; and, persecutory 
thoughts. The diagnosis was schizophrenia, paranoid; with a 
GAF of 45.

A rating decision in December 1997 amended the rating to read 
schizophrenia- competent, and increased the veteran's 
disability from 30 percent to 70 percent effective from 
November 20, 1997, the date of the last VA examination.

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 70 percent rating under either the 
old criteria or the new criteria. Accordingly, the Board 
finds that neither of the criteria is more beneficial to the 
veteran's claim than the other and the RO properly rated the 
veteran's mental disorder as 70 percent disabling under both 
sets of criteria.

The veteran does not warrant a rating in excess of 70 percent 
under the current regulations. It is significant that in the 
most recent VA examination, the veteran's psychiatric 
disorder was considered severe in degree overall, and 
assigned a GAF of 45.  It also noted the veteran was oriented 
in all spheres; was neat, and well groomed.  He did not 
evidence any inappropriate behavior, or signs or symptoms of 
delusions, or hallucinations.  In spite of much 
symptomatology, he appeared to be capable of managing his own 
affairs.  Although his judgment and insight were impaired, 
basic intellectual functioning appeared intact, even with 
significant cognitive dysfunction; confusion and memory 
impairment; and persecutory thoughts. 

The Court, in Carpenter v. Brown, 8 Vet.App. 240 (1995), 
recognized the importance of the GAF score in reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994). In 
light of the embracing of the GAF scale, its definition, and 
the use of DSM IV in Carpenter, the Board concludes that the 
GAF score and the meaning of the score may be considered 
without prejudice to the veteran. A GAF score between 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning. See also Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vat. App. 255, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['] [s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning.  The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (Fourth Edition) describes  A GAF between 41 and 50 
as involving serious symptoms or any serious impairment in 
social, occupational, or school functioning."  The prior GAF 
of 60 assigned since the October 1995 VA examination 
indicated moderate impairment.  When contrasted with the GAF 
of 45 assigned in the 1997 examination, a deterioration in 
the appellant's paranoid schizophrenic disorder, would be 
confirmed sometime after 1995, and first shown on the 
November 20, 1997 examination report.

After reviewing the evidence of record, the Board concludes 
that the severity of the veteran's psychiatric disorder does 
not rise to the level of a total impairment. He was able to 
complete college and attend graduate school.  He worked as a 
teacher, and a construction worker.  He did not become 
unemployed until after injuring his back while working.  
Finally, his GAF of 45 is indicative of "serious" social 
and industrial impairment. There is no indication in the 
medical records that the veteran's service-connected 
schizophrenic disorder has resulted in any more than a 
"serious" impairment of social and industrial adaptability 
as contemplated by the old regulations. 38 C.F.R. § 4.132, 
Diagnostic Code 9432 (1996).

Further, the appellant is competent, has periods of 
depression, but does not have active psychotic episodes, 
based on recent clinical reports.  Thus, it is clear that 
there is no evidence of total occupational and social 
impairment.  He did not evidence disorientation, or other 
impairment of thought processes to warrant a 100 percent 
rating.

The preponderance of the evidence is against a higher 
evaluation for the veteran's service-connected schizophrenic 
disorder. Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Effective date earlier than November 20, 1997, for assignment 
of a 70 percent evaluation for a schizophrenic disorder

Unless specifically provided otherwise, the effective date of 
an award for an increased rating shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date. Otherwise, the effective date of the 
increased compensation shall be the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o). A 
report of hospitalization or examination, if otherwise 
qualifying, may under certain circumstances be construed as 
an "informal" claim for an increased rating. 38 C.F.R. § 
3.157 (1998).

The December 1997 rating action which increased the rating 
for paranoid schizophrenia to 70 percent, was effective from 
November 20, 1997, the date of his last VA examination. The 
pertinent evidence reviewed by the RO at that time was 
contained in the treatment records for his psychiatric 
disabilities, as well as the report from the November 1997 VA 
psychiatric examination which diagnosed paranoid 
schizophrenia and assigned a GAF score of 45.  It was the 
determination of the RO that the date of the examination was 
the first date on which the more severe impairment was shown.  

In a notice of disagreement and in written argument of record 
submitted by and on behalf of the veteran by his 
representative.  The representative disagreed with the 
November 20 1997 effective date for the 70 percent rating.  
It was essentially contended that the veteran had 
continuously appealed the issue since 1992, and the effective 
date should be the date of receipt of the claim.

In reviewing the evidence of record, however, it is clear 
that the increase in psychiatric pathology was first 
demonstrated by the November 1997 VA examination, which 
assigned a GAF of 45.  Even so, the examiner found the 
veteran competent, and not suffering any delusions, or 
hallucinations, albeit due to medical compliance, and 
structured therapeutic intervention.  While the veteran has 
contended, in essence, that as the claim was initiated in 
March 1992, and his deterioration was first confirmed by the 
November 1997 examination, his increased rating should be 
effective from the date of claim.  There are no such findings 
to support this contention in the files.  Prior to 1997, the 
veteran was assigned a GAF of 60.  There is no clinical 
evidence dated or received prior to the November 1997 VA 
examination, which reflects the severe disability 
attributable to paranoid schizophrenia which would support a 
50 or a 70 percent rating. The veteran does not appear to be 
under any continuing treatment other than his longstanding 
medication.  His therapy, if any, consists of telephone calls 
to a retired therapist, who once treated him.  In fact the 
most current medical files indicate treatment for 
significant, and unrelated physical disorders.  

The VA examination in September 1992 diagnosed him as 
competent, with bipolar disease.  The October 1995 VA 
examination diagnosed bipolar affective disorder by history; 
adjustment disorder with depressed mood, and a GAF of 60, 
corresponding to more than "moderate" but less than 
"serious" impairment.  These examinations and the clinical 
record do not support a rating higher than 30 percent, prior 
to the November 20, 1997 VA examination.  It is noted that in 
1992 it was noted to have been a number of years since the 
last psychiatric hospitalization.

In the absence of such objective evidence showing that the 
criteria for a50 or a 70 percent schedular rating for a 
psychiatric disorder, including paranoid schizophrenia were 
met prior to November 20, 1997, the Board concludes that 
"entitlement" to such a rating was not shown before that 
time, and that an effective date earlier than November 20, 
1997, is therefore precluded under the provisions of 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).


ORDER

Entitlement to an increased current schedular evaluation in 
excess of 70 percent for a schizophrenic disorder is denied.

An effective date earlier than November 20, 1997, for the 
award of an increased rating of 70 percent for a 
schizophrenic disorder, to include whether a rating in excess 
of 30 percent is warranted, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

